Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-7, 9-12, 14, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more to the abstract idea itself.  

Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Claims 1, 2, 4, and 5 are directed to a method, which is a process. Claims 6, 7, 9, and 10 are directed to instructions stored on a tangible device, which is a manufacture. Claims 11, 12, 14, and 15 are directed to a system, which is a machine. Therefore, claims 1, 2, 4-7, 9-12, 14, and 15 are directed to one of the four statutory categories of invention.  


Step 2(A): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1, 6, and 11 recite the limitations identifying a category of an FSO (“for sale object”); accessing templates for the category from a template; navigating a user through using the templates to generate images of the FSO; analyzing one or more of the images to determine characteristics of the FSO; and generating a listing for the FSO using the images and the characteristics.
Applicant’s specification discloses that an FSO can be any item a user wishes to sell (page 4, paragraph [0016]).
Claim 1, 6, and 11 recite the abstract idea of listing an item of sale. This is an abstract idea because it covers certain methods of organizing human activity (commercial or sales activities). Dependent claims 2, 4, 5, 7, 9, 10, 12, 14, and 15 recite the same abstract idea identified in claims 1, 6, and 11.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1, 2, 4-7, 9, and 10 recite the additional elements of a database, a computer-generated augmented reality (AR) environment, machine learning, and artificial intelligence. A database and augmented reality (AR) environment are generic computer components. Whether taken individually or in combination as a 
Claims 11, 12, 14, and 15 recite the additional elements of a processor, memory, a database, a computer-generated augmented reality (AR) environment, machine learning, and artificial intelligence. A processor, memory, database, and augmented reality (AR) environment are generic computer components. Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing, storing, and displaying data. These limitations are no more than mere instructions to apply the exception using generic computer components. Machine learning and artificial intelligence are recited only in the preamble of the claims. They do not affect the body of the claims. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2(B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
The next step is to analyze the claims to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  
Claims 1, 2, 4-7, 9, and 10 recite the additional elements of a database, a computer-generated augmented reality (AR) environment, machine learning, and artificial intelligence. A database is generic computer component. Whether taken individually or in combination as a whole, this element is recited at a high level of generality for performing generic computer function of storing data. This limitation is no more than a mere instruction to apply the exception using a generic computer component. An augmented reality (AR) environment is routine and conventional (see the following references: US 20140178029 A1, paragraph [0005]; US 20170032574 A1, paragraph [0003]; US 20170123496 A1, paragraph [0004]; US 20170188173 A1, paragraph [0003]). Machine learning and artificial intelligence are recited only in the preamble of the claims. They do not affect the body of the claims. 
Taking the additional elements individually, the computer components perform purely generic computer functions of storing data. Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic and/or routine and conventional computer components. As such, there is no inventive concept sufficient to transform the 
Claims 11, 12, 14, and 15 recite the additional elements of a processor, memory, a database, a computer-generated augmented reality (AR) environment, machine learning, and artificial intelligence. A processor, memory, and a database are generic computer components. Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer function of processing and storing data. These limitations are no more than mere instructions to apply the exception using generic computer components. An augmented reality (AR) environment is routine and conventional (see the following references: US 20140178029 A1, paragraph [0005]; US 20170032574 A1, paragraph [0003]; US 20170123496 A1, paragraph [0004]; US 20170188173 A1, paragraph [0003]). Machine learning and artificial intelligence are recited only in the preamble of the claims. They do not affect the body of the claims. 
Taking the additional elements individually, the computer components perform purely generic computer functions of processing and storing data. Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic and/or routine and conventional computer components. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claims do not amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, 9-12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 6, and 11 recite the limitations “high quality”, “machine learning”, and “artificial intelligence” in the preamble of the claims. It is unclear what limitation “high quality” means because the Applicant’s does not define this term or provide any examples. This is a relative term that means different things to different people. The limitations “machine learning” and “artificial intelligence” are recited in the preamble of the claims. It is unclear what affect these limitations have on the claimed invention because these limitations are not recited anywhere in the body. Dependent claims 2, 4, 5, 7, 9, 10, 12, 14, and 15 are rejected under the same rationale.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0163882 A1 (“Piramuthu”) in view of “5 Significant Benefits of Machine Learning in Business” (“Teksun”).
Claim 1: Piramuthu teaches a computer implemented method for automating creation of consistent, high quality listings for “for sale objects” (FSO) (paragraph [0011], lines 1-6; paragraph [0012], lines 1-5), comprising:
identifying a category of an FSO (paragraph [0013], lines 19-24);
accessing templates (Fig. 1, “108”) for the category from a template database (Fig. 1, “112”);
navigating a user through a computer-generated augmented reality (AR) environment using the templates to generate images of the FSO (paragraph [0016], lines 18-26; paragraph [0017], lines 1-11; paragraph [0021], lines 1-12 and lines 18-25);
analyzing one or more of the images to determine characteristics of the FSO (paragraph [0020], lines 1-13); and
generating a listing for the FSO using the images and the characteristics (paragraph [0020], lines 14-20).
	Piramuthu does not teach using artificial intelligence (AI) or machine learning (ML) technology. However, Teksun teaches that one of the benefits of using machine learning in business is to support sales forecasts and understand customer behavior (pages 1 and 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate machine learning and/or AI into the invention of Piramuthu. One of ordinary skill in the art would 
	Claim 4: The cited prior art teaches the limitations of claim 1 as noted above. Piramuthu also teaches generating the templates for the category (paragraph [0013], lines 19-24).
	Claim 6: This claim is rejected under the same rationale as set forth above in claim 1.
Claim 9: This claim is rejected under the same rationale as set forth above in claim 4.
Claim 11: This claim is rejected under the same rationale as set forth above in claim 1.
Claim 14: This claim is rejected under the same rationale as set forth above in claim 4.

Claims 2, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0163882 A1 (“Piramuthu”) in view of “5 Significant Benefits of Machine Learning in Business” (“Teksun”) and further in view of US 2005/0234804 A1 (“Fang”).
	Claim 2: The cited prior art teaches the limitations of claim 1 as noted above. Piramuthu does not teach that the templates are generated from certain past listings of the category from a historical database, and wherein the certain past listings were selected based on one or more of: price achieved, time to sell, paragraph [0053]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of Fang into the invention of Piramuthu. One of ordinary skill in the art would have been motivated to do so in order to basis the new template on a previously successful transaction.
Claim 7: This claim is rejected under the same rationale as set forth above in claim 2.
Claim 12: This claim is rejected under the same rationale as set forth above in claim 2.

Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0163882 A1 (“Piramuthu”) in view of “5 Significant Benefits of Machine Learning in Business” (“Teksun”) and further in view of US 2019/0311301 A1 (“Pyati”).
Claim 3: The cited prior art teaches the limitations of claim 1 as noted above. Piramuthu does not teach tracking the listing; and using information obtained from the tracking to improve the templates for the category using AI and ML technology. However, Pyati teaches improving using machine learning to improve a listing (paragraph [0103]). 
Claim 8: This claim is rejected under the same rationale as set forth above in claim 3.
Claim 13: This claim is rejected under the same rationale as set forth above in claim 3.

	Allowable Subject Matter
Claims 5, 10, and 15 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101, set forth in this Office action and including all of the limitations of the base claim and any intervening claims.
	Claims 5, 10, and 15 and 8-20 recite a combination of elements not found in the prior art.  Specifically, the claims recite the following:

“for the category, selecting successful listings from a historical database, wherein “successful” is defined using one or more of: price achieved, time to sell, buyer feedback, sellability score, and/or difference between initial offer price and final selling price; identifying common pictures in the selected listings; and generating the templates using the common pictures.”

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
US 9,747,622 B1 (“Johnson”): Johnson discloses using a mobile device to place a product listing (Abstract). However, Johnson does not teach or suggest the limitations identified above.
(ii) “3 Retail Giants Who Used Augmented Reality to Sell” (“AR”): AR discusses the use of augmented reality in retail selling. However, AR does not teach or suggest the limitations identified above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 




/NAEEM U HAQ/Primary Examiner, Art Unit 3625